Citation Nr: 9925945	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1950 to 
July 1952.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1993 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of service connection for stomach ulcers is the 
subject of the remand portion of this decision.

The Board notes that the appellant's VA Form 9 was received 
in March 1996, more than one year after the issuance of the 
statement of the case (in September 1993).  The record 
indicates that during this time-period, additional evidence 
was being sought, as per the appellant's request submitted 
shortly after the issuance of the statement of the case in 
September 1993.  The evidence also indicates that subsequent 
to the additional development, a supplemental statement of 
the case was issued (in February 1996), and that the VA Form 
9 was received within 60 days thereafter.  The Board thus 
finds that the claim was continuously prosecuted by the 
appellant after the statement of he case, and that a timely 
appeal has been filed.  See VAOPGCPREC 9-97 (February 11, 
1997).


FINDINGS OF FACTS

1.  The appellant does not suffer from PTSD and a claim for 
service connection for PTSD is not well-grounded.

2.  Service connection for skin cancer was denied by final 
rating decision in November 1989.

3.  The claim for service connection for skin cancer was 
reopened by the submission of new evidence that bears 
directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The appellant's skin cancer was first shown many years 
after separation from service; the appellant's skin cancer 
was not caused by inservice exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Service connection for skin cancer was denied by final 
rating decision in November 1989; evidence submitted since 
the November 1989 rating decision is new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1998).  

3.  Skin cancer was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.311 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records consist of pre-
induction and separation examination reports.  His pre-
induction examination report, dated in August 1950, does not 
indicate any abnormalities pertaining to skin or  psychiatric 
conditions.  His separation examination report, dated in June 
1952, indicates that he reported shortness of breath, 
palpitations, stomach trouble, indigestion, and nervousness.  
The report indicates that he failed to report to the medical 
clinic.

The appellant contends that he began experiencing skin 
problems in the 1960's, that he was diagnosed with skin 
cancer in 1977, and that this is related to inservice 
exposure to ionizing radiation.  He also contends that he 
suffers from symptoms associated with PTSD, and that this is 
due to his combat experiences.

Post-service medical evidence of record consist of private 
treatment records which indicate that the appellant was 
diagnosed with basal cell carcinoma in 1977.  The post-
service medical evidence of record also consist of VA 
treatment records, dated between 1983 and 1996, which 
indicate treatment for, among others, actinic keratoses.  
Also, report of a VA psychiatric examination, dated in May 
1996, indicates that he does not suffer from PTSD.

A letter from the  Defense Special Weapons Agency, dated in 
April 1997, indicates that the appellant was present at 
Operation TUMBLER-SNAPPER.  A search of the dosimetry data 
revealed no record of radiation exposure.  However, a 
scientific dose reconstruction indicates that he would have 
received a probable dose of 0.13 rem gamma (upper bound of 
0.18 rem gamma).  Due to his unit's distance from ground 
zero, he had virtually no potential for exposure to neutron 
radiation.

An opinion from the Under Secretary for Health, dated in July 
1997, indicates that it was unlikely that the appellant's 
basal cell skin cancer could be attributed to exposure to 
ionizing radiation in service.  Subsequently, in an opinion 
letter dated in July 1997, the Under Secretary for benefits 
indicated that it was unlikely that the basal cell cancer 
could be attributed to inservice exposure to radiation.

I.  Service connection for skin cancer.

The issue of service connection for skin cancer was 
originally denied by rating decision in November 1989.  The 
appellant was informed of the denial by letter dated in 
November 1989.  He did  not appeal, and that decision became 
final. The April 1993 rating decision, from which the current 
appeal arose, found that the appellant had not submitted new 
and material evidence to reopen the claim.  Subsequently, the 
RO reopened the claim, which must now be decided on the 
merits.

The Board is in agreement with the RO's determination as to 
the reopening of the claim.  Evidence that had been of record 
at the time of the November 1989 rating decision had shown 
the post- service existence of non- cancerous skin lesions 
(actinic keratoses).  However, evidence submitted in support 
of the application to reopen the claim shows the post- 
service existence of skin cancer.  This evidence was not 
previously submitted to the RO, bears directly and 
substantially on the matter under consideration, is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  The claim is, accordingly, 
reopened.  It is also "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, the appellant has 
presented a claim that is plausible.  He has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall 
include the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b).

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from inservice exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. 
§ 3.311(b)(1), (c), & (e). 

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to service connection 
for skin cancer is not warranted.  The evidence of record 
indicates that skin cancer was not shown until over 2 decades 
after separation from service.  While the appellant was 
exposed to radiation in service and skin cancer is considered 
a radiogenic disease, the Under Secretary for Health and the 
Under Secretary for Benefits have indicated that this cancer 
did not result from inservice exposure to radiation; no 
evidence to the contrary is of record.  As such, this claim 
must be denied.

II.  Service connection for PTSD.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  A claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  In order for a claim 
to be well-grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the inservice 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Alternatively, the second and 
third Caluza elements may be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In the case at hand, the appellant has failed to submit any 
medical evidence which would indicate that he suffers from 
PTSD.  VA psychiatric examination in 1996 indicates that he 
did not suffer from PTSD.  Given that a current diagnosis of 
this disability is not shown, the claim is not well-grounded.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation is denied.



REMAND

The evidence of record indicates that the appellant was a 
combat veteran.  He has reported that he suffered from 
various gastrointestinal trouble during his combat service.  
His separation examination report also notes stomach trouble.  
Current diagnosis of gastrointestinal disorder include post-
gastrectomy syndrome and peptic ulcer disease.  

The appellant has indicated that he began receiving treatment 
for his gastrointestinal condition from Dr. W.W. (who is now 
deceased) shortly after separation from service.  In 1960, he 
began seeing Dr. H.C.P. for his gastrointestinal condition.  
In 1968, he underwent surgery for this condition at the 
Madison Sanitarium and Hospital (now Tennessee Christian 
Medical Center or Madison Christian Hospital) in Madison, 
Tennessee.  The record does not indicate that any attempts to 
obtain treatment records from Dr. H.C.P. have been made.  
While the RO has made attempts to obtain the 1968 surgical 
records from VA medical facilities, the record does not 
indicate that a request was made directly to the private 
medical facility.  This should be accomplished.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request the correct address for Dr. 
H.C.P. and the Tennessee Christian 
Medical Center or (Madison Christian 
Hospital).  The RO should also ask that 
the appellant provide any information as 
to whether and where Dr. W.W.'s treatment 
records may be (if existent).  The RO 
should then take the necessary steps to 
obtain any available treatment records 
from the identified providers, and 
associate them with the claims file.

2.  The RO should then schedule the 
appellant with a VA examination to 
determine the nature and etiology of the 
appellant's stomach ulcers.  The examiner 
should specify the diagnosis of the 
appellant's condition and state whether 
it is at least as likely as not that such 
condition had its onset in service.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.

3.  Once the above has been accomplished, 
the RO should review the evidence to 
determine whether further development is 
necessary.  If so, all such development 
should be accomplished.  The RO should 
then readjudicate the claim on appeal, 
giving consideration to the provisions of 
38 U.S.C.A. § 1154(b).  

If the benefit sought on appeal remains denied, following the 
usual appellate procedures, the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

